DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 32-51 are currently pending with claims 32-47 being withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Kordis et al. US Patent 5,928,228 (hereinafter Kordis) in view of Smeets t al. US Patent 5,607,422 (hereinafter Smeets). 
Regarding claim 48, Kordis discloses a device for insertion into a body lumen (Figures 1A-B), comprising: an elongate tubular member having a lumen (12), a proximal end and a distal end (Figures 1A-B, 42); at least two flexible splines having proximal portions, distal portions and medial portions therein between (elements 22 at Figures 38); an anchor for guiding the proximal portions of the splines into the lumen of the elongate tubular member at the distal end of the elongate tubular member (26, see Figures 1A-B for the location and Figures 10, 13 for the interaction between splines and the piece that screws into the top of 12); a tip for receiving the distal portions of the splines (Figures 1A-B at element 24, can also be seen in Figures 5-9B which shows different types of tips); and an electrode assembly disposed over at least one of the splines (Figures 38, 40, 41A, 50-52 which shows an assembly 30 being disposed over the splines).
Kordis is silent on the shielding. Smeets teaching a mapping and ablating catheter (as does Kordis) includes a shield along the proximal portion of the elongate tubular member (element 20) and prevents electromagnetic interference (column 3 lines 10-16). It would have been obvious to the skilled artisan before the effective filing date to utilize the shield as taught by Smeets with the device of Kordis as predictable results would have ensued (prevention of electromagnetic energy from entering or leaking from the device). 
Regarding claim 49, Kordis discloses that the electrode assembly comprises: a polymeric substrate (110 which can be made of plastic or the like, see col. 16 lines 61-66) having an upper surface and an opposed lower surface (Figure 43), one or more electrodes disposed over a portion of the upper surface of the polymeric substrate (electrodes at 116 or E1-E8); and one or more electrical traces disposed over a portion of the lower surface of the polymeric substrate (traces T1-8) in electrical communication with the one or more electrodes by way of metal plated holes through the substrate (metal disposed in the vias 120; see also col. 18 lines 1-15).
Regarding claim 50, Kordis discloses a device for insertion into a body lumen (Figures 1A-B), comprising: an elongate tubular member having a lumen (as mentioned above), a proximal end and a distal end (as mentioned above); at least one flexible spline having opposed spline ends and a medial portion therein between (elements 22): an anchor for guiding proximal portions of the spline near the spline ends into the lumen of the elongate tubular member at the distal end of the elongate tubular member (as mentioned above); a tip for receiving the distal portion of the spline (element 24); a polymeric tube disposed over a portion of the spline (element 98 of Figure 38 as well as 100 of Figure 50); and an electrode assembly disposed over a portion of the polymeric tube (Figure 33 which shows a portion of the electrode assembly over the tube at locations W1-6; Figure 50 also teaches such an assembly on 110 which includes the electrodes and traces, where “over” is given no reference point is at all times “over” a portion of the tube pending its orientation).
Kordis is silent on the shielding. Smeets teaching a mapping and ablating catheter (as does Kordis) includes a shield along the proximal portion of the elongate tubular member (element 20) and prevents electromagnetic interference (column 3 lines 10-16). It would have been obvious to the skilled artisan before the effective filing date to utilize the shield as taught by Smeets with the device of Kordis as predictable results would have ensued (prevention of electromagnetic energy from entering or leaking from the device). 
Regarding claim 51, see contents of rejected claim 49 above.
Response to Arguments
Applicant’s arguments with respect to claims 48-51 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy any deficiencies of the prior art of record. Additionally, the prior 112 rejections and Drawing Objections have been withdrawn due to the Applicant’s amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794